Filed 1/15/15 In re O.A. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re O.A., a Person Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E059174 / E060958

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J245995 &
                                                                                        CK 59898)
v.
                                                                         OPINION
A.A.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Cheryl C. Kersey,

Judge. Affirmed.

         Andrea R. St. Julian, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Jean-Rene Basle, County Counsel, Jeffrey L. Bryson and Jamila Bayati, Deputy

County Counsel, for Plaintiff and Respondent.



                                                             1
                                                   I

                                       INTRODUCTION

       In this consolidated appeal, appellant April A. (mother) appeals three orders: (1)

jurisdiction and disposition orders on June 11, 2013, made regarding mother’s daughter,

O.A., born in 2000; (2) an order on October 15, 2013, partially denying mother’s

modification petition; and (3) a permanent placement review (PPR) order on February 28,

2014. Mother and O.A.’s father1 have been incarcerated since O.A. was four years old.

O.A. has never had any visitation with mother.

       In mother’s first appeal, mother contends there was insufficient evidence to

support the juvenile court’s order authorizing administration of psychotropic medication

to O.A. Mother also argues the juvenile court erred in denying her in-prison visitation.

In mother’s second appeal, mother contends the juvenile court erred in partially denying

her modification petition and denying her request that her friend, F.S., be assessed for

placement. In mother’s third appeal, mother argues the juvenile court erred in denying

conjoint therapy; denying visitation and contact with O.A. unless O.A. requests it;

authorizing psychotropic drugs for O.A.; and finding there was not a qualified guardian

available for O.A. We conclude the juvenile court did not commit reversible error and

affirm the judgment.




       1   Father is not a party to this appeal.

                                                   2
                                            II

                    FACTS AND PROCEDURAL BACKGROUND

       The juvenile proceedings in this matter began in the Los Angeles County Superior

Court, resulting in numerous appeals, including three heard in the Second District Court

of Appeal, Division Three (case Nos. B189905, B202585, and B215026), in 2006, 2008,

and 2009.2 The first and second Court of Appeal decisions contain detailed summaries of

the facts and proceedings through September 18, 2007. Those facts are only briefly

summarized in the following summary of facts and proceedings in this case.

First Appeal (June 11, 2013 Order)

Parents’ Incarceration and Placement of O.A. and E.A. with Relatives

       Prior to mother’s incarceration in January 2005, mother worked as a licensed

vocational nurse for 10 years. Mother gave birth to O.A., mother’s first child, in 2000.

In November 2004, father went on a shooting spree, with mother and O.A. in the car. No

one was physically injured. Father claimed mother did not know he was carrying a

pistol. Mother and father were convicted of attempted murder. Father was incarcerated


       2 In mother’s first and second appeals (case Nos. B189905 and B202585), mother
challenged the disposition order and an order terminating parental rights to O.A.’s sister,
E.A., on the grounds of noncompliance with Indian Child Welfare Act of 1978 (ICWA)
(25 U.S.C. § 1901 et seq.) and issues of placement of O.A. and E.A. The Court of
Appeal affirmed the orders, with directions the juvenile court order the Los Angeles
Department of Children and Family Services (LACFS) to comply with ICWA notice
provisions. (In re E.A. and O.A., 2006 Cal.App.Unpub. LEXIS 10240, pp. 2, 23; In re
O.A., 2009 Cal.App.Unpub. LEXIS 7614, pp. 1, 6.) Mother’s third appeal (case No.
B215026) concerned only E.A. and resulted in the Court of Appeal affirming the lower
court order terminating parental rights as to E.A. (In re E.A., 2009 Cal.App.Unpub.
LEXIS 7614, pp. 2-3, 27.)

                                             3
in November 2004, on a 30-year sentence, with a release date of 2035. Mother was

incarcerated in January 2005, on a 13-year sentence, with a release date of 2016.

Mother’s brother and his wife (Aunt and Uncle) initially cared for O.A. during mother’s

incarceration. While incarcerated, mother gave birth to a second daughter, E.A., born in

June 2005. Mother arranged for E.A.’s maternal great-uncle (Great Uncle) to care for

E.A.3

Juvenile Dependency Petition

        On July 7, 2005, Los Angeles Department of Children and Family Services

(LACFS) received a referral alleging that E.A., who was one month old, was being

sexually abused (fondled) by Great Uncle. Although the LACFS and law enforcement

concluded there was insufficient evidence Great Uncle sexually abused E.A., there was

evidence Great Uncle had drugs in his home, abused drugs and alcohol, and was careless

in caring for E.A. LACFS therefore concluded mother had placed E.A. in an unsafe

environment with Great Uncle, removed E.A. from Great Uncle’s care, and placed E.A.

in a foster home. O.A. and E.A. were not placed together. O.A.’s therapist

recommended against placing the siblings together because of O.A.’s aggressiveness.

During LACFS’s investigation of the matter involving E.A., LACFS discovered that

mother was incarcerated and O.A. was living with Aunt and Uncle. LACFS found that

Aunt and Uncle were appropriately caring for O.A.


        3 The LACFS juvenile dependency petition and status review reports initially
state that E.A.’s caretaker was O.A. and E.A.’s maternal great-uncle. Later reports state
that he is a maternal cousin.

                                            4
       LACFS filed a juvenile dependency petition under Welfare and Institutions Code

sections (a), (b), (d), (i), and (j),4 as to both E.A. and O.A. (the girls) on July 13, 2005.

The petition alleged the girls’ parents had a history of violent behavior and were

incarcerated for participating in a freeway shooting in November 2004; mother placed

E.A. with Great Uncle, an inappropriate caretaker who, on July 7, 2005, sexually abused

E.A. and had illicit drugs in his home, and whom mother knew abused drugs and alcohol.

       The juvenile court ordered E.A. detained in foster care and O.A. detained in her

current placement with Aunt and Uncle. E.A. was not placed with Aunt and Uncle

because they felt they would not be able to care for her adequately, since she was an

infant and they lacked funding. Uncle and Aunt lived in a small home and were already

caring for their own child and O.A.

       In 2005, O.A. screamed when she saw mother in court. In July 2006, O.A.’s

therapist diagnosed O.A. as suffering from adjustment disorder with anxiety,

posttraumatic stress disorder, sexual and physical abuse, and prolonged child neglect and

endangerment by her parents. In response to mother’s request to see O.A. at the

courthouse on July 25, 2006, O.A.’s therapist recommended that O.A. not see mother due

to O.A.’s diagnosis and O.A. recently experiencing an increase in “scary” feelings from

changes in her life, including entering first grade and being away from home longer.




       4  Unless otherwise noted, all statutory references are to the Welfare and
Institutions Code.

                                               5
O.A.’s therapist concluded that O.A. seeing mother could trigger more intense feelings of

distress.

Jurisdiction and Disposition Hearing

        In August 2005, Uncle told the LACFS social worker that, because O.A. had been

through a lot of trauma while living with mother, O.A. was afraid to be alone, scared of

the dark, had nightmares, and sexually acted out with Uncle’s 18-month-old son. O.A.

told Aunt and Uncle that mother had left her alone for long periods of time and moved

O.A. from house to house, requiring O.A. to change schools frequently. Uncle noted

O.A. had been in the back seat of the car during the shooting incidents. Aunt was seeking

counseling for O.A. Although O.A. was making progress, Uncle was very concerned for

O.A.’s emotional stability and wanted the court to take jurisdiction over O.A., because he

did not want mother taking O.A. away and again exposing O.A. to such devastating

conditions, after all of Aunt and Uncle’s efforts to stabilize O.A. In June 2005, O.A.

began seeing a therapist. In December 2005, the juvenile court ordered respite care for

O.A. The court ordered O.A. removed from Aunt and Uncle’s home because they felt

they no longer could care for her due to O.A.’s behavioral problems and financial costs.

In February 2006, after six weeks of respite care, O.A. returned to Aunt and Uncle’s

home.

        At the jurisdiction hearing on February 7, 2006, the juvenile court sustained the

allegations in the juvenile dependency petition under section 300, subdivisions (b) and

(j), declared O.A. and E.A. dependents of the juvenile court, ordered O.A. and E.A.

removed from parents’ custody, denied reunification services, and set the matter for a

                                              6
section 366.26 hearing. On July 24, 2007, the juvenile court found O.A. not adoptable

because she was living with relatives who did not wish to adopt her but were willing to

be her legal guardians. The court accordingly appointed Aunt and Uncle as O.A.’s

guardians.

Interim Review Hearings

       At an interim status review hearing on February 25, 2008, O.A.’s attorney

informed the court that Aunt and Uncle were struggling with O.A.’s care in part because

mother was continually harassing them and questioning their care of O.A. The court

ordered that all letters between mother and O.A. were to go to the social worker and then

forwarded if appropriate. The court further authorized mother to have one weekly,

monitored phone call to O.A. LACFS reported in its March and September 2009, and

March 2010 status review reports that O.A. was doing well in Aunt and Uncle’s home

and at school. O.A. was emotionally stable, with no behavioral problems. O.A. spoke to

mother by telephone on Sundays. O.A. was in therapy.

       At the September 2010 review hearing, O.A.’s attorney told the juvenile court that

Aunt and Uncle were struggling financially because Aunt had been laid off and had

medical issues that prevented her from caring for O.A. Counsel also noted that O.A.

suffered from a lot of anxiety, including being afraid at night and when left alone, day or

night. O.A. had been seeing a therapist pro bono for a couple of years. Mother requested

visitation with O.A. at the prison and noted that mother was supposed to be able to call

O.A. but that was not happening. The court set a hearing regarding visitation, phone

calls, and letters.

                                             7
       LACFS reported in its October 2010 interim review report that Aunt did not think

it would be appropriate for O.A. to visit mother in prison. The social worker stated she

did not approve of O.A. visiting mother in prison but did not object to mother talking to

O.A. on the phone. However, O.A. said she did not like talking to mother on the phone.

The juvenile court ordered continuation of the existing orders regarding visitation,

monitored telephone calls once a week, and correspondence between mother and O.A. to

be provided through LACFS.

       LACFS reported in March 2011, that O.A. was emotionally stable and continued

to do well in school and in her home placement. She qualified for the Gifted and

Talented Education Program (GATE) and had received school awards. Mother continued

to request O.A. visit her in prison, even after the social worker advised her several times

that it would not be in O.A.’s best interest. Aunt and Uncle agreed there should be no

visitation at the prison. O.A.’s therapist had also stated such visitation was not advisable.

At the review hearing on March 9, 2011, the juvenile court denied mother’s visitation

request, stating that the court was concerned about the welfare of O.A. and, until there

was a change of circumstances, visitation would be denied.

       In July 2011, the juvenile court ordered E.A. adopted and terminated jurisdiction

over E.A.

       LACFS reported in its December 2011 interim review report that O.A. was

experiencing serious mental health issues. O.A. was diagnosed with psychosis and

prescribed Risperdal on March 1, 2012.



                                              8
       LACFS submitted a request to the juvenile court on March 7, 2012, for

administration of Risperdal. At the hearing on March 7, 2012, mother again requested

visitation, which was denied. The court approved the case plan, which included

providing O.A. with counseling, a psychotropic medication evaluation, and monitoring.

O.A. continued to do well in school despite suffering frequent anxiety attacks throughout

the day, paranoia, and hallucinations. Since O.A. began taking Risperdal, O.A. was able

to sleep in her bed but continued to fear someone was trying to kill her during the night.

       LACFS reported in September 2012, that O.A. continued to have anxiety attacks

and hallucinations but they were less frequent since she had started taking medication.

At the review hearing on September 5, 2012, mother’s attorney stated that mother’s

weekly calls had stopped in February 2012 because O.A.’s legal guardians could no

longer afford to receive mother’s collect calls. Mother therefore requested funding for

the calls. Mother also requested in-prison visits. Mother’s attorney did not object to the

current case plan, which included providing O.A. with psychotropic medication and

counseling. O.A.’s attorney informed the court that O.A. was finally able to sleep in her

bed, not under it, but O.A. still had nightmares, hallucinations, and frequent anxiety

attacks during the day.

       The juvenile court ordered contact between mother and O.A. limited to letters

through the social worker and all current orders remain in effect. The court also ordered

the case transferred from the Los Angeles County Superior Court to San Bernardino

County Superior Court, the county where O.A. and mother were located.



                                             9
Juvenile Dependency Case Proceedings in San Bernardino County

       San Bernardino County, Department of Children and Family Services (CFS)

reported in its November 2012 hearing report that a social worker visited O.A. and

provided a referral of O.A. to the San Bernardino County Juvenile Court Behavioral

Health Services Department (DBH) for psychiatric medication. During the social

worker’s initial visit, O.A. said she disliked sharing a room with her nine-year-old male

cousin because he was very messy and wanted to be moved. O.A. also said her aunt was

sometimes mean, but O.A. did not elaborate. O.A. appeared to be well cared for. Aunt

reportedly was limiting mother’s phone calls to O.A. to holidays. Uncle had not been

living in the family home since July 2011 because he was employed out of state.

       O.A.’s therapist, Joyce Noblitt Herold, reported on September 27, 2012, that O.A.

did not wish to have any type of visitation with either of her parents. Herold concluded

O.A. “would be put at risk for more psychotic episodes if she were to be made to have

visits with her mother in prison at this time. . . . I believe that [O.A.] is mentally and

emotionally raw and fragile at this time, and therefore should not be put in the

uncompromising position of having to choose her mother’s (or father’s) needs over her

own . . . i.e. that of visitation when [O.A.] is clearly not ready for such an ordeal.”

       CFS reported in February 2013, that O.A. continued to do well in school. Aunt

did not want to adopt O.A. since O.A. was college bound and Aunt wanted O.A. to

qualify for benefits and services, and remain under the supervision of the court. Uncle

continued to reside out of state for employment reasons. At the postpermanency review

hearing on March 6, 2013, the court once again denied mother’s request for in-prison

                                              10
visitation and ordered CFS to ask O.A. if she wanted phone contact with mother. If so,

CFS was authorized to permit monitored phone contact.

Termination of Legal Guardianship

      On March 7, 2013, O.A. was hospitalized on an involuntary psychiatric hold under

section 5150. O.A. was released on March 14, but the next day placed back on a section

5150 hold because her thoughts of harm recurred. On March 26, 2013, during a family

meeting at Loma Linda Behavioral Medical Center (LLBMC), O.A. said, “[I]f she

returned to [Aunt’s] home, she would burn down the house with [Aunt] inside.” Aunt did

not feel safe but did not want O.A. to get lost in the system. Therefore Aunt did not want

to relinquish legal guardianship and wanted O.A. to return home after she received

mental health services addressing O.A.’s suicidal and homicidal thoughts. CFS

concluded O.A. required a level of care beyond that which Aunt could provide. On

March 28, 2013, O.A. began taking Zoloft, in addition to taking Risperdal. O.A. was

discharged from LLBMC and placed in a new foster home. O.A. said she was glad to

leave LLBMC and not return to Aunt’s home.

Supplemental Juvenile Dependency Petition

      On April 2, 2013, CFS filed a section 387 supplemental petition, alleging that

O.A.’s behavior was beyond Aunt’s ability to care for her. At the detention hearing on

April 3, 2013, the juvenile court found that O.A.’s placement with Aunt was no longer

effective or appropriate and O.A. was ordered placed in foster care. On April 19, 2013,

O.A. reported that another female foster child in her foster home had “molested” and

“inappropriately touched” her. O.A. was moved that same day to the foster home of

                                            11
A.S., who only spoke Spanish and had two biological children and one six-year-old foster

child. O.A. said she liked her new placement.

Jurisdiction/Disposition Hearing on Supplemental Petition

         In the May 7, 2013 jurisdiction/disposition report, CFS recommended legal

guardianship be terminated and O.A.’s permanent plan changed to a Planned Permanent

Living Arrangement (PPLA). The social worker reported that, when the social worker

told O.A. she could write to mother and her letter would be mailed to mother, O.A.

“shrugged it off” and said she did not like to write. O.A. had not visited with mother

since mother was incarcerated in 2005.

         At the review hearing on May 7, 2013, mother’s attorney objected to O.A. taking

psychotropic medication. Mother believed O.A.’s behavioral issues were attributable to

something occurring while O.A. was living with Aunt or because phone calls between

mother and O.A. suddenly stopped in February 2012. Mother requested face-to-face

visits with O.A. at the prison and phone calls. O.A.’s attorney objected to face-to-face

visitation. The court denied face-to-face visitation in prison on the ground it was not in

O.A.’s best interest, and granted CFS’s request to have A.S. assessed for placement.

         On June 7, 2013, CFS filed a report stating that O.A. had said she did not want to

visit mother in prison. When asked on May 30, 2013, if O.A. wanted to see mother in

prison, O.A. said, “I think that would be scary and I don’t want to do that.” CFS reported

that O.A. was healthy and happy in her current placement with A.S., and wanted to

remain there. CFS recommended terminating O.A.’s legal guardianship with Aunt and

Uncle.

                                              12
       On June 11, 2013, at the jurisdiction/disposition hearing on the section 387

supplemental petition, the court found true the allegations in the petition, ordered

jurisdiction over O.A., and ordered O.A. removed from her legal guardians, Aunt and

Uncle. O.A.’s permanent plan became a PPLA in which O.A. was to remain with her

current caretaker, A.S. The court rejected mother’s request for in-prison visitation but

authorized letters and phone calls if O.A. requested them. The court denied mother’s

request F.S. be assessed for a concurrent planning home.

       On July 11, 2013, mother filed a notice of appeal of the June 11, 2013 order.

Second Appeal (October 15, 2013 Order)

Section 388 Petition

       On August 13, 2013, mother filed a section 388 petition, seeking reunification

after she completed her prison sentence, in-prison visitation, cessation of O.A. taking

psychotropic medication, permanent placement of O.A. with F.S., sibling visitation with

E.A., transportation of mother to and from court hearings, and transfer of the case back to

Los Angeles. Mother acknowledged O.A. had mental health problems but believed they

should be addressed by changing O.A.’s therapy and therapist. O.A. alleged that O.A.’s

legal guardians had brainwashed O.A. into opposing visitation with mother, and Aunt

was deceitful, manipulative, and lied.

       CFS reported in its August 2013 review reports that O.A. was doing well in her

foster home, was happy there, did not want to move, and had bonded with A.S. and her

family. O.A. continued to do well in school. O.A. declined CFS’s offer to arrange for a



                                             13
conference call with mother in prison. CFS recommended O.A. continue her

psychotropic medication. The court continued all prior orders.

       CFS reported in its response to mother’s section 388 petition that O.A. said she did

not want to live with F.S. and did not want to visit mother in prison. The social worker

concluded O.A. was not ready to interact with mother, including talking to her. The

social worker believed such contact might open emotional wounds, which O.A. was not

equipped or ready to handle. CFS recommended O.A. remain in her current foster home.

       On October 15, 2013, at the hearing on mother’s section 388 petition, the court

denied all requested relief, with the exception the court ordered that mother’s letters and

phone calls to O.A. were to be supervised and scheduled by the social worker.

       In November 2013, Mother filed a notice of appeal challenging the October 15,

2013 order.

Third Appeal (February 28, 2014 Order)

       During a nonappearance review update on January 24, 2014, the juvenile court

stated that O.A. was happy, pleasant and easy going in her foster home. At times she is

restless and easily bored. O.A. denied having thoughts of harming others or having any

hallucinations. O.A. reported she felt safe in her current placement. Dr. Cho reported

that on January 24, 2014, O.A. was taking Risperdal (0.5 mg) and Zoloft (100 mg). Dr.

Cho would continue to monitor O.A. monthly, with the goal of continuing Zoloft and

discontinuing Risperdal.

       The juvenile court further reported in its January 24, 2014 review report that O.A.

had received individual therapy from Center for Healing Childhood Trauma. O.A.’s

                                             14
therapist recommended O.A. continue therapy to address feelings about mother and

abandonment. O.A. did not want to participate in therapy. O.A. would continue to be

monitored by CFS, the foster care agency, and the Department of Behavioral Health

(DBH). All prior orders were ordered in full force and effect.

       On February 7, 2014, and again on February 11, 2014, mother filed numerous

documents with the court, including (1) a request for a telephone court appearance

because she was incarcerated and (2) a supporting declaration stating mother spoke to

O.A. by phone on December 16, 2013, and requesting: (a) O.A. visit mother in prison by

participating in the “Get on the Bus” event on Mother’s Day, (b) the court order O.A.

have a mentor and court-appointed special advocate (CASA), (c) copies of O.A.’s

progress/report cards, (d) bimonthly phone calls with O.A., (e) visitation between O.A.

and E.A., and (f) participation in the enhanced visiting program. Mother also filed an

order for prisoner’s appearance at hearings affecting parental rights; a prisoner’s

statement regarding appearance at hearing affecting parental rights on February 28, 2014;

and copies of various articles on the parent project and the get on the bus program. In

addition, mother filed a copy of her application, dated December 16, 2013, for services

through the California Institution for Women (CIW) enhanced visiting program. The

juvenile court granted mother’s request to appear by telephone at the PPR hearing on

February 28, 2014.

       On February 20, 2014, CFS filed a PPR hearing report stating that O.A. continued

to do well in her foster home and had bonded with her foster family. O.A. stated that she

wanted her foster family to obtain guardianship of her and she did not want to move from

                                             15
her foster home. O.A. has been in her current foster home since April 19, 2013. Her

foster family speaks primarily Spanish. O.A. has embraced the Hispanic culture of her

foster family.

       O.A. has not reported any self-harm thoughts and her foster mother did not report

any concerns regarding O.A. having paranoia, hallucinations or suicidal ideation. O.A.

was offered a CASA, which O.A. declined. She continued receiving mentoring services

from the inter-agency youth resiliency team.

       O.A. told the social worker she did not want to visit mother in prison. Before

O.A.’s supervised telephone conversation with mother on December 16, 2013, O.A. told

the social worker she was apprehensive about speaking with mother and did not know

what to say to her. After the conversation, the social worker asked O.A. why most of her

responses to mother’s questions were untrue. O.A. said she did not want mother to ask

her “why” or continue questioning her. On January 14, 2014, O.A. told the social worker

she did not want another phone call with mother. O.A. did not have any additional phone

conversations with mother because O.A. was opposed to the phone calls.

       CFS further reported that O.A. is healthy, is in eighth grade, and is doing well in

school. Dr. Cho sees O.A. monthly for monitoring her mental health. She currently is

taking Risperdal 0.5 mg to target psychosis and Zoloft 100 mg for depression. The goal

is to keep O.A. on Zoloft and take her off Risperdal. O.A. completed wraparound

services and received individual therapy at Center for Healing Childhood Trauma to

address O.A.’s feelings of abandonment and her feelings regarding mother. O.A. does

not want to continue therapy. She is not experiencing any behavioral issues and has not

                                            16
resumed therapy. A foster family agency social worker visited O.A. weekly. The social

worker reported O.A. enjoyed a nurturing relationship with her foster family. The social

worker also reported O.A. was taking her medication daily to treat her depression and

was responding well to the medication. O.A. is not currently eligible to participate in

independent living plan (ILP) services. She is too young for emancipation. Although

O.A. wants her foster family to obtain legal guardianship of her, her foster parents would

like O.A. to remain in their home in long-term foster care. CFS concluded PPLA

remained the most appropriate plan for O.A.

       On February 26, 2014, CFS filed an application regarding psychotropic

medication, form JV 220, requesting that O.A. continue taking Zoloft 100 mg for

depression. CFS also requested O.A. also be permitted to take Benadryl as needed at

bedtime. CFS reported that O.A. had stopped taking Risperdal. The form states that

O.A. agreed to continue taking the medication and her caregiver also agreed to O.A.

taking the medication. A consulting physician’s statement approving the medication

request was included with the psychotropic medication application. Mother was provided

notice of the medication application.

       During the PPR hearing on February 28, 2014, O.A. stated that she did not like

visits (phone visits) with mother, did not want to visit mother in prison, did not want to

write to mother, and did not want to receive letters from mother. O.A. said that her

medication was okay. At the hearing, mother requested phone visits. She also requested

O.A. participate in the “Get on the Bus Mother’s Day Event” and enhanced visiting

program at the prison. Mother said she wanted to develop a connection with O.A. and

                                             17
bond with her. At the time of the hearing, O.A. had been out of mother’s care for nine

years. Mother also requested that her relatives be permitted to visit O.A. The court

granted relative visitation, conditioned upon O.A. consenting to it. O.A. said she did not

want to visit with relatives. In addition, mother wanted O.A. to stop taking medication.

       Mother informed the court that during her last telephone conversation with O.A. in

December 2013, O.A. asked her why mother was in prison and mother did not feel she

could fully respond to the question because she did not know how much she could tell

O.A. The court asked O.A. if she wanted mother to tell her why she was in prison. O.A.

said yes, and the court told mother to tell her. Mother said O.A., mother and father were

in the car, when father started shooting out of the car while mother was driving. Father

then pointed the gun at mother and told her to continue driving.

       The court noted that it had encouraged O.A. to engage in contact with mother,

whose anticipated release was in 2016. The court added that O.A.’s own actions

ultimately would determine whether she maintained a relationship with mother. Mother

requested telephonic conjoint therapy with O.A. The court responded that O.A. was not

in therapy and denied mother’s request for telephonic conjoint therapy, concluding it was

beyond the court’s resources and would not be effective. The court adopted the CFS

recommended findings and orders. The court granted the psychotropic medication

request for O.A. and found there was no adult available to become O.A.’s guardian. The

court ordered O.A. remain in her current foster home with a plan of PPLA. The court




                                            18
continued the existing order allowing supervised letter and telephone contact with

mother. The court continued the matter to August 29, 2014, for a PPR hearing.5

       On April 2, 2014, mother filed a notice of appeal of the February 28, 2014 order –

“particularly in regards to visitation with the minor and administration of psychotropic

medications to the minor.”

                                            III

                     2013 PSYCHOTROPIC MEDICATION ORDER

       Mother contends substantial evidence does not support the juvenile court’s order

on May 17, 2013, and subsequent orders authorizing the administration of psychotropic

medication to O.A.

A. Background Facts Regarding Psychotropic Medication

       In December 2011, LACFS reported that O.A. was experiencing serious mental

health issues. O.A.’s therapist stated that over the past year O.A. had revealed repressed

memories of incidents that occurred when she was with her parents. These memories

were resurfacing and causing anxiety and paranoia. The court ordered O.A. undergo a

psychiatric examination. O.A. was diagnosed with psychosis and prescribed Risperdal on

March 1, 2012. LACFS submitted a request to the juvenile court on March 7, 2012, for

administration of Risperdal. Mother did not object to the request, and the court approved

the case plan, which included providing O.A. with counseling, a psychotropic medication



       5 On September 10, 2014, mother filed a notice of appeal of the August 29, 2014
order (case No. E061875).

                                            19
evaluation, and monitoring. LACFS and O.A.’s attorney reported that, since O.A. began

taking Risperdal, O.A.’s mental condition had improved.

         After the case was transferred from Los Angeles County to San Bernardino

County, CFS reported in November 2012, that O.A. was being evaluated for psychotropic

medication and Dr. Multani had prescribed Risperdal. The CFS health report indicated

O.A. began taking Risperdal on October 3, 2012. CFS reported in February 2013, O.A.

was seen monthly by Dr. Multani and CFS had submitted an application for a physician’s

supporting statement for psychotropic medication (Physician’s Assessment JV 220 A

form).

         On March 7, 2013, O.A. was placed on hold under section 5150, released on

March 14, and readmitted the next day. CFS prepared an Application Regarding

Psychotropic Medication (form JV 220), dated March 13, 2013, requesting O.A. be

permitted to continue taking Risperdal and begin taking Zoloft for depression. The

request form was based on Dr. Murdoch’s evaluation of O.A. on March 13, 2013, while

O.A. was hospitalized under section 5150. O.A. was diagnosed with “Major Depressive

Disorder, Severe, Recurrent with Psychotic Features.” The psychotropic medication

request form, however, was not filed with the juvenile court until May 15, 2013. On

March 28, 2013, O.A. began taking Zoloft, in addition to Risperdal.

         At the review hearing on May 7, 2013, mother objected to O.A. taking

psychotropic medication. The court stated it did not have mother’s opposition, filed on

April 11, 2013. O.A.’s attorney stated she had not received mother’s opposition. The

court therefore continued the matter.

                                            20
       On May 15, 2013, CFS filed its application for psychotropic medication for Zoloft

and Risperdal, along with a consulting physician’s statement stating that the proposed

medication was appropriate. The application was granted on May 17, 2013. On May 21,

2013, mother filed a second Opposition to the Application Regarding Psychotropic

Medication (form JV-222). Mother stated she was resubmitting her April 2013

opposition because the court indicated at the May 7, 2013 hearing that her opposition was

not in the court file. Mother wanted to know why O.A. had been receiving psychotropic

medication since March 2013, without prior court approval.

       On June 11, 2013, at the jurisdiction/disposition hearing, mother requested the

psychotropic medication be immediately discontinued or, alternatively, gradually

stopped. The court requested CFS to provide the court with DBH’s recommendation on

whether to decrease O.A.’s Risperdal and Zoloft dosages. On June 25, 2013, Dr. Cho

evaluated O.A. and recommended O.A. continue on Zoloft (100 mg) and Risperdal (2

mg), and begin taking Benadryl for insomnia.

       On July 16, 2013, the juvenile court held a nonappearance review, ordered all

prior orders remain in full force and effect, and referred O.A. to DBH. On July 18, 2013,

mother filed another notice of objection to O.A. taking psychotropic medication, and in

August 2013, mother filed her section 388 petition requesting the jurisdiction/disposition

order on June 11, 2013, modified to terminate administration of psychotropic medication

to O.A.

       On September 6, 2013, DBH assessor, Dr. Galang-Feather, reported that O.A.’s

foster mother believed O.A. had improved while in her care. She was less fearful, got

                                            21
along with others better, and was happy. Dr. Galang-Feather noted that Dr. Cho

diagnosed O.A. with Major Depressive Disorder, recurrent, severe with psychotic

features, and recommended O.A. continue her medications of Risperdal and Zoloft. Dr.

Cho was planning on decreasing the dosage of Risperdal if O.A. continued to do well,

and added Benadryl for insomnia. Dr. Galang-Feather agreed with attempting to

decrease Risperdal and possibly stop it, administer Benadryl if O.A. had recurring sleep

problems, and continue the Zoloft.

       At the hearing on October 15, 2013, the juvenile court denied mother’s section

388 petition request to change O.A.’s medication plan. The court stated, however, it

wanted to closely monitor the administering of psychotropic medications. The court

ordered CFS to submit a packet in 60 days on O.A.’s status, behavior, and medication.

B. Appeal of May 17 and June 11, 2013 Orders Authorizing Psychotropic Medication

       In mother’s appellant’s opening brief, she asserts that O.A. began taking Risperdal

before CFS properly obtained court approval for administering psychotropic medication

to O.A. under section 369.5. O.A. began taking the medication months before mother

was given proper notice and before the court authorized administering the medication. In

addition, mother argues CFS’s application for psychotropic medication did not discuss

the negative side effects of the drugs. Mother also argues that she established in her

opposition that Zoloft should not be given to O.A. because it was not approved for

children under 18 years old, except those suffering from Obsessive Compulsive Disorder;

it can negatively affect brain development; and Zoloft can increase aggressiveness and



                                            22
suicidal thoughts, particularly in children. In addition, there was a medical recall and

alert for Zoloft.

       The record shows that, although O.A. may have begun taking Risperdal and Zoloft

before the court granted approval of the CFS’s application to administer psychotropic

medication, the medication was approved on May 17, 2013, and there was substantial

evidence supporting approval. O.A. had an extensive history of suffering from severe

mental problems and her treating physicians and therapist had all been in favor of O.A.

receiving the medication. There was also evidence that O.A.’s mental condition

significantly improved after she began taking the medication. The record shows that the

medications’ potential side effects were disclosed to the court and mother, and mother

provided the court with information on side effects, as well, in her opposition to the

applications for psychotropic medication. Mother has not established by means of

reliable expert opinion evidence that the risk of potential side effects from the medication

outweighed the benefits of O.A. taking psychotropic medication, which was universally

recommended by O.A.’s health care providers and those evaluating O.A.

       Furthermore, mother’s objections to the juvenile court’s May 17, 2013 order

granting CFS’s application for psychotropic medication is moot because the order

expired after six months,6 and the May 17 and June 11, 2013 orders were superseded by


       6  California Rules of Court rule 5.640, subdivision (f), provides: “If the court
grants the request or modifies and then grants the request, the order for authorization is
effective until terminated or modified by court order or until 180 days from the order,
whichever is earlier. If a progress review is set, it may be by an appearance hearing or a
report to the court and parties and attorneys, at the discretion of the court.”

                                             23
the August 30, 2013 and October 15, 2013 orders, in which the court ordered

continuation of the existing psychotropic medication orders. After the court granted the

psychotropic medication application in May 2013, O.A. was reevaluated by Dr. Cho on

June 25, 2013, and by Dr. Galang-Feather on August 28, 2013, who both recommended

O.A. continue taking Risperdal, Zoloft, and Benadryl, but suggested attempting to

decrease Risperdal, if appropriate.

C. Appeal of October 15, 2013 Order Denying Mother’s Section 388 Petition

       Mother contends in her supplemental appellant’s opening brief that the juvenile

court abused its discretion in denying her section 388 petition seeking modification of the

June 11, 2013 order authorizing administration of psychotropic medication to O.A.

       1. Applicable law

       “A juvenile court order may be changed, modified or set aside under section 388 if

the petitioner establishes by a preponderance of the evidence that (1) new or changed

circumstances exist, and (2) the proposed change would promote the best interest of the

child. [Citation.] The parent bears the burden to show both ‘“a legitimate change of

circumstances”’ and that undoing the prior order would be in the best interest of the child.

[Citation.] The petition is addressed to the sound discretion of the juvenile court, and its

decision will not be overturned on appeal in the absence of a clear abuse of discretion.

[Citation.]” (In re S.J. (2008) 167 Cal.App.4th 953, 959-960 [Fourth Dist., Div. Two].)

       In evaluating whether mother met her burden to show changed circumstances, the

trial court should consider: (1) the seriousness of the problem which led to the

dependency, and the reason for any continuation of that problem; (2) the strength of

                                             24
relative bonds between the dependent children to both parent and caretakers; and (3) the

degree to which the problem may be easily removed or ameliorated, and the degree to

which it actually has been. (In re Kimberly F. (1997) 56 Cal.App.4th 519, 532.) These

factors become less significant once reunification services have been terminated, as in the

instant case. This is because, “[a]fter the termination of reunification services, . . . ‘the

focus shifts to the needs of the child for permanency and stability’ [citation] . . . .” (In re

Stephanie M. (1994) 7 Cal.4th 295, 317.)

       2. Discussion

       Mother stated in her section 388 petition filed in August 2013, that circumstances

had changed after the court granted administration of psychotropic medication to O.A. on

May 17, 2013, and ordered the medication continued at the jurisdiction/disposition

hearing on June 11, 2013. Mother said she recently received a notice that O.A.’s

medication was being increased. Risperdal was being increased from 2 mg to 6 mg per

day, and Zoloft was being increased from 100 mg to 200 mg, with Benadryl added for

insomnia. But the record does not support any significant changed circumstances in this

regard.

       On June 11, 2013, the court ordered O.A. referred to DBH for an assessment

regarding continuing her psychotropic medications. On June 25, 2013, Dr. Cho at DBH

evaluated O.A. and maintained her on Zoloft 100 mg once a day and Risperdal 2 mg once

a day, which was the same dosage approved May 17 and June 11, 2013. At the July 16,

2013, nonappearance review of O.A.’s psychotropic medications, the juvenile court

confirmed Dr. Cho’s assessment and current medication status. The August 7, 2013 CFS

                                              25
Health and Education Passport report also states that O.A.’s dosage for Zoloft remained

100 mg, beginning in March 2013, and O.A.’s dosage for Risperdal remained 2 mg,

beginning in October 2012, as recommended by Dr. Cho. The September 2013 DBH

assessment report indicates Drs. Cho and Galang-Feather suggested attempting to

decrease O.A.’s Risperdal dosage if O.A. continued to do well.

       At the hearing on mother’s section 388 petition on October 15, 2013, the juvenile

court therefore denied mother’s request to stop the psychotropic medications but did not

preclude the possibility of a reduction. The court ordered that CFS was to submit a

packet within 60 days regarding O.A.’s behavior, along with a medication report

regarding the possibility of reducing O.A.’s medication dosages. The record shows

mother did not establish O.A.’s medication dosages were increased, nor did she establish

that it was in O.A.’s best interest to decrease or stop her medication. Although there was

evidence O.A.’s mental condition had improved, this may have been because of the

psychotropic medication. Mother has not established that there would not be any adverse

effects, such as O.A. regressing, if she stopped taking the medication. Physicians

suggested trying a reduction, and the court therefore ordered an evaluation and

recommendation regarding doing so. The juvenile court’s October 15, 2013 order

denying modification of the June 11, 2013 order regarding administering psychotropic

medication was appropriate and therefore not an abuse of discretion.




                                            26
                                             IV

                               2013 VISITATION ORDERS

       Mother appeals the June 11 and October 15, 2013 visitation orders. These orders

are the same, with the exception the June 11 order, not only prohibited in-prison

visitation, but also prohibited mother contacting O.A. by correspondence and phone

unless O.A. requested such contact. The October 15, 2013 order modified the June 11

order by ordering CFS to schedule supervised phone calls for mother and allow

monitored correspondence. Mother’s objection to the June 11, 2013 visitation order is

moot because it was superseded by the October 15, 2013 visitation order.

October 15, 2013 Order

       As to mother’s appeal of the October 15, 2013 order regarding visitation, mother

cites In re Julie M. (1999) 69 Cal.App.4th 41, 49-50, for the proposition that permitting

O.A. to decide for herself whether she wanted to receive mother’s calls and

correspondence was an improper delegation of discretion. But the juvenile court’s order

on October 15, 2013, was not an improper “abdication of governmental responsibility,”

“[g]iving [O.A.] unbridled discretion to control visitation.” (Id. at pp. 49-50.)

Phone Calls and Letters

       On October 15, 2013, the court authorized monitored correspondence and

telephone calls, with ultimate discretion placed with CFS, as to scheduling phone calls

and allowing O.A. to receive mother’s letters, if appropriate. Although the court and

mother acknowledged O.A. could not be forced to talk to mother, the court did not



                                             27
delegate discretion to O.A. as to allowing mother’s calls and letters. Rather, the court

ordered CFS to facilitate mother’s phone calls to O.A. and exchange of letters.

       During the hearing on October 15, 2013, mother told the court she wanted O.A.’s

phone number to call her and scheduled phone calls with O.A. The social worker stated

she had offered O.A. the opportunity to speak with mother on the phone and O.A.

declined the offer. Mother conceded at the hearing, “I believe the discretion should be

allowed to my daughter.” The court responded that it was allowing mother to have phone

calls with O.A. but the court could not force O.A. to talk to mother on the phone. Mother

replied that she understood this but wanted contact with O.A. or things would get worse.

The court agreed and ordered “Phone call and letters supervised and scheduled by Social

Worker. Schedule a phone call, and say, ‘I’m calling your mother,’ and hand her the

phone. She can talk or not.” The court then granted mother’s section 388 petition with

regard to modifying the June 11, 2013 order to all monitored letters and phone calls.

       The court order stated: “Visitation: social worker authorized to supervise and

schedule letter and telephone contact with mother while in custody.” The court left

discretion in the CFS to schedule letter and telephone contact. On October 15, 2013, the

court thus granted modification of the June 11, 2013 visitation order by no longer

conditioning mother’s calls and correspondence on O.A. requesting them. We therefore

reject mother’s contention that the juvenile court improperly delegated to O.A. the

authority to decide whether mother could call O.A. and send her letters. We also note

that mother did not object in her notice of appeal, to the October 15, 2013 order

authorizing phone calls and letters.

                                            28
Changed Circumstances

       With regard to the October 15, 2013 order denying modification of the June 11,

2013 order denying in-prison visitation, we conclude there was no abuse of discretion,

since mother failed to show changed circumstances or that granting mother’s section 388

petition to allow in-prison visitation was in O.A.’s best interests. (In re S.J., supra, 167

Cal.App.4th at pp. 959-960; In re Stephanie M., supra, 7 Cal.4th at p. 317.) Mother did

not establish any change of circumstances regarding visitation, between June 11, 2013,

and the hearing on the section 388 petition on October 15, 2013. Mother still was in

prison and O.A. continued to say she did not want to visit mother in prison. O.A. also

had indicated she did not want to talk to mother on the phone. As to monitored

correspondence and phone calls, the October 15, 2013 order permitted them, if

appropriate.

Best interests

       Mother also has not established that modifying the June 11, 2013 visitation

prohibiting in-prison visitation was in O.A.’s best interests. Mother argues the court

applied the wrong standard of review by finding visitation was not in O.A.’s best

interests. We disagree. Although the juvenile court is required to apply the detriment

standard under section 366.26, subdivision (c)(4)(C), when ruling on visitation, the best

interest standard applied here because the court was ruling on mother’s section 388

petition. Even if the detriment standard applies, essentially the same evidence relied on

in applying the best interests standard supported a finding of detriment.



                                             29
       The court’s finding that it was not in O.A.’s best interests to grant mother’s section

388 petition request to modify the June 11, 2013 in-prison visitation order was supported

by overwhelming evidence. There was evidence O.A.’s attorney, treating physicians,

therapist, foster mother, and the social worker all agreed that in-prison visitation should

not be permitted and would be potentially detrimental to O.A.

       Mother argues that Dr. Galang-Feather’s recommendation O.A. participate in

family therapy supports a finding that in-prison visitation was in O.A.’s best interests.

But Dr. Galang-Feather’s reference in her report to family therapy most likely did not

refer to family therapy with O.A.’s biological parents while they were in prison but,

rather, referred to therapy with her foster family. Dr. Galang-Feather did not recommend

in her report that O.A. have any contact with mother, and noted that O.A., who was 13

years old, told Dr. Galang-Feather that she chose not to write mother and felt upset when

she thought about what mother had done. O.A. had expressed fear of visiting mother in

prison and a desire not to speak to mother. The juvenile court appropriately took into

consideration O.A.’s fragile mental state, her expressed desires, and the emotional trauma

visitation would likely have on O.A. We conclude there was no abuse of discretion in

denying mother’s section 388 petition request to modify the June 11, 2013 in-prison

visitation order.

                                             V

                                SECTION 388 PETITION

       Mother asserts in her supplemental appellant’s opening brief that the juvenile

court abused its discretion in denying her section 388 petition seeking modification of the

                                             30
June 11, 2013 order denying assessment of mother’s friend, F.S., for placement. Mother

argues that this was an abuse of discretion because F.S. qualified as a nonrelated

extended family member (NREFM) and placing O.A. with her was in O.A.’s best

interests.

A. Factual Background

       On June 11, 2013, at the jurisdiction/disposition hearing on the section 387

supplemental petition, the court ordered O.A. removed from her legal guardians, Aunt

and Uncle. Mother requested F.S. be assessed for a concurrent planning home. The

social worker informed the court F.S. had called her and had said the last time F.S. had

seen O.A. was about four years ago. In addition, O.A. had told the social worker O.A.

did not remember F.S. and was not sure about being placed with her. The court rejected

mother’s request F.S. be assessed for a concurrent planning home, and ordered a planned

permanent living arrangement in which O.A. was to remain with her current foster

mother, A.S.

       In August 2013, mother filed her section 388 petition, requesting modification of

the June 11, 2003 order denying assessment of F.S. for placement. CFS reported in its

response to mother’s section 388 petition that in May 2013, F.S. had contacted CFS and

requested O.A. placed with her. F.S. said she had been O.A.’s day care provider for

about four years and was a long-time friend of mother. O.A. had also spent the summer

with F.S. in 2009. F.S. had also provided respite care for O.A. for about two months in

2006. On June 3, 2013, the social worker told O.A. mother would like O.A. placed with

F.S. O.A. said she did not remember F.S. But on October 7, 2013, O.A. said she

                                            31
remembered she had lived with F.S. for a short time. O.A. did not recall how long she

was there or her age. O.A. stated, “‘I don’t have good memories of living with her.’”

O.A. did not elaborate. O.A. said she did not want to live with F.S.

      At the hearing on October 15, 2013, on mother’s section 388 petition, the court

denied mother’s petition to modify the June 11, 2013 order for the purpose of allowing an

assessment of F.S.’s home for possible placement.

B. Applicable Law

      The court must make orders for the care and custody of a child adjudged a

dependent child. (§ 361, subd. (a).) When a child is ordered removed from his or her

parents, the court must place the child under the supervision of the social worker, who

may make any one of four specified placements. (§ 361.2, subd. (e).) The only

placement option relevant here is: “[t]he approved home of a nonrelative extended

family member [NREFM] as defined in Section 362.7.” (§ 361.2, subd. (e)(3).) “In

1995, recognizing the importance of continuity of community, school, church and friends

to dependent children who have been removed from their families, the Legislature

enacted section 362.7, which permits a county welfare department to place a dependent

child in the home of a NREFM. [Citations.]” (In re Michael E. (2013) 213 Cal.App.4th

670, 674; Samantha T. v. Superior Court (2011) 197 Cal.App.4th 94, 108.) Section 362.7

defines a NREFM as “any adult caregiver who has an established familial or mentoring

relationship with the child. The county welfare department shall verify the existence of a

relationship through interviews with the parent and child or with one or more third



                                            32
parties. The parties may include relatives of the child, teachers, medical professionals,

clergy, neighbors, and family friends.”

C. Discussion

       Mother cites In re Michael E., supra, 213 Cal.App.4th 670 for the proposition the

juvenile court abused its discretion in rejecting her request to assess F.S. for placement as

a NREFM. Relying on Samantha T. v. Superior Court, supra, 197 Cal.App.4th 94, the

court in Michael E., supra, stated: “An NREFM placement may be appropriate in cases

where the child does not have an existing relationship with the individual seeking

NREFM status, if that individual has a close connection with the child’s family and

placement will further the legislative goals of allowing the child to remain in familiar

surroundings, facilitating family reunification or providing a culturally sensitive

environment to the child.[] [Citation.] Thus an individual may qualify as a NREFM

under the express terms of the statute or within the legislative goals of the statute.

[Citation.]” (Michael E., at p. 675.) Any placement must also be in the child’s best

interest. (Ibid.)

       In Michael E., the incarcerated father requested the juvenile court to order his

fiancée assessed for placement of his son. Father’s fiancée was the mother of the child’s

infant half-sibling, but had never met father’s son. The court in Michael E. concluded it

was not an abuse of discretion for the juvenile court to deny ordering an assessment of

father’s fiancée on the grounds the fiancée did not personally come forward to request the

child’s placement in her home, the five-year-old child had been living with foster parents

for five months and developed a close relationship with them, the fiancée did not live in

                                              33
the same part of town as the foster parents, and placement with the fiancée would disrupt

the child’s schooling and continuity of care in a familiar environment. The court in

Michael E. concluded: “Absent a need for a change of placement, placing [the child]

with someone he did not know would not be in his best interests. [Citation.]” (In re

Michael E., supra, 213 Cal.App.4th at p. 676.)

       Here, at the time of the hearing on October 15, 2013, O.A. had lived with her

foster mother, A.S., for six months, was happy in her foster home, had bonded with her

foster family, and did not want to move. In addition, O.A. stated she did not want to live

with F.S., did not remember her initially, did not have fond memories of living with her,

and had not seen her for over four years. Also, mother did not establish that F.S. had a

close connection with the child’s family or that placement would “further the legislative

goals of allowing the child to remain in familiar surroundings, facilitating family

reunification or providing a culturally sensitive environment to the child.” (In re Michael

E., supra, 213 Cal.App.4th at p. 675.) The court could reasonably conclude placement

with F.S. was not in O.A.’s best interest. (Ibid.) NREFM placement does not override

O.A.’s interest in continuing in a stable nonrelative placement. Furthermore, there was

no showing of changed circumstances, which was also required in order for mother to

prevail on her section 388 petition to change the June 11, 2013 order denying mother’s

request to assess F.S. for placement. The juvenile court therefore did not abuse its

discretion in denying mother’s section 388 petition seeking modification of the June 11,

2013 order denying assessment of F.S. for placement.



                                            34
             THIRD CONSOLIDATED APPEAL (CASE NO. E060958)

                                             VI

                   CFS’S REQUEST FOR DISMISSAL OF APPEAL

       In response to mother’s third appeal filed in this court (case No. E060958), CFS

argues that this court should (1) grant CFS’s motion to incorporate the prior appellate

decisions in this case or, alternatively, grant CFS’s motion for judicial notice of the

decisions; and (2) grant CFS’s motion to dismiss the appeal in case No. E060958. This

court has already considered and ruled on CFS’s motions, which were filed separately

from CFS’s respondent’s brief. The motions contain the same arguments to dismiss

raised in CFS’s respondent’s brief. On September 16, 2014, this court granted CFS’s

request for judicial notice of the numerous previous appellate decisions in this matter, and

denied without prejudice CFS’s other motions, including CFS’s motion to dismiss

mother’s appeal in case No. E060958. Mother has filed eight appeals, including five in

the second district court and three in this court. In addition, mother has filed two

petitions for California Supreme Court review, which were denied, and recently filed a

ninth appeal in this court (E061875), which will be decided separately from the three

consolidated appeals decided in this decision.7


       7  List of Mother’s Appeals:
       1.a. In re E.A. & O.A. (11/13/06) 2006 Cal.App.Unpub. LEXIS 10240 [Second
Dist., Div. Three, B189905]
       1.b. In re E.A. & O.A. (2/14/07) pet. for rev. denied, 2007 Cal.LEXIS 1581 [CA
Supreme Ct, S149227]
       2.      O.A. v. April A. (5/20/08) 2008 Cal.App.Unpub. LEXIS 4096 [Second
Dist., Div. Three, B202585]
                                                                  [footnote continued on next page]

                                             35
        We note CFS’s arguments raised in its motion to dismiss are not entirely without

merit and, since this court denied CFS’s motion to dismiss without prejudice, the

arguments may be reconsidered in the future, in the event this court finds mother has filed

repetitious appeals which raise arguments this court or the Second District Court of

Appeal has already considered and rejected in this matter.

                                            VII

                                          THERAPY

        Mother challenges the February 28, 2014 PPR order denying mother’s request

O.A. be provided with therapy, particularly mother/daughter conjoint therapy. Mother

contends substantial evidence did not support the juvenile court’s denial of therapeutic

services for O.A. Mother asserts the court violated its duty to ensure CFS provided O.A.

with adequate services, including appropriate mental health care. (§§ 366.3, subd. (e)(6),


[footnote continued from previous page]
       3.    In re E.A. (9/23/09) 2009 Cal.App.Unpub. LEXIS 7614 [Second Dist., Div.
Three, B215026]
       4.a. In re E.A. (5/11/11) pet. for rev. denied, 2013 Cal. LEXIS 4459 [CA
Supreme Ct, S191515]
       4.b. In re E.A. (1/18/11) appeal dismissed due to abandonment [Second Dist.,
B225693]
       5.a   In re. O.A. (6/6/13) appeal dismissed b/c repetitious litigation of same
issues [Second Dist., B245834]
       5.b   In re O.A. (9/11/13) pet. for rev. denied, 2013 Cal. LEXIS 7446 [CA
Supreme Ct, S212193]
       6.    In re O.A., pending in this court, filed 7/11/2013 [E059174]
             (Appealed June 11, 2013 order)
       7.    In re O.A., pending in this court, filed 11/14/2013 [second appeal c/w
E059174]
             (Appealed October 15, 2013 order)
       8.    In re O.A., pending in this court, filed 4/2/2014 [E060958 c/w E059174]
       9.    In re O.A., just filed in this court on 9/10/2014 [E061875]

                                            36
16503, subd. (a).) CFS argues mother forfeited her objection to the court not ordering

conjoint therapy or individual therapy by not raising the objection in the juvenile court.

Mother, however, did request conjoint therapy by telephone and therefore her objection

regarding conjoint therapy was not forfeited.

       Under sections 366.3, subdivision (e)(6), and 16503, subdivision (a), the juvenile

court was required to determine at the PPR hearing on February 28, 2014, whether O.A.

was receiving adequate services and order appropriate services. Mother argues that the

juvenile court should have ordered conjoint mother/daughter therapy services and

individual therapy for O.A., based on O.A.’s history of severe mental illness, O.A.’s

former therapist recommending therapy, and Dr. Galang-Feather recommending

individual and family therapy.

       The juvenile court was not required to order conjoint therapy under the facts in

this case. There was substantial evidence that, although a year before the February 2014

PPR hearing, O.A. was suffering from serious mental issues, after her hospitalization in

March 2013, O.A.’s condition had greatly improved and she was doing well by February

2014. O.A. had stabilized on effective medication, moved to an appropriate foster home,

completed six months of wraparound services, and attended eight individualized therapy

sessions. Furthermore, O.A., who was 14 years old at the time of the February 2014 PPR

hearing, had stated several times that she no longer wanted to attend therapy and she did

not want to see or have any contact with mother. In addition, O.A.’s therapist and the

CFS social worker recommended that O.A. not be required to visit mother or have



                                             37
contact with her unless O.A. wanted to do so. Under such circumstances, the juvenile

court appropriately rejected mother’s request for conjoint therapy.

       Mother argues that conjoint therapy was necessary and therefore should have been

ordered because O.A. needed to resolve her conflicts with mother, which interfered with

O.A.’s relationship with mother. But there was substantial evidence it would have been

counterproductive, harmful, and not in O.A.’s best interests to force O.A. to participate in

conjoint therapy, when O.A. clearly and repeatedly indicated she did not want to

participate in additional therapy or have any contact with mother.

       Mother’s reliance on Nahid H. v. Superior Court (1997) 53 Cal.App.4th 1051, for

the proposition the juvenile court erred in failing to order conjoint therapy is misplaced.

In Nahid H., the children were separated from their mother when the mother sent her

children to the United States from war-torn Iraq. Mother escaped Iraq four years later.

Because the children were placed in foster care and one of the children was sexually

abused, the children were angry at mother and did not want to have any contact with her

or live with her. The juvenile court conditioned the mother’s contact with the children

upon the children requesting contact. The Nahid H. court reversed, concluding there had

been no psychological evaluations or therapy ascertaining and ameliorating the causes of

the estrangement between the mother and children. The court also stated it was improper

for the juvenile court to give the children veto power over contact with mother. (Id. at

pp. 1070-1071.)

       Unlike in Nahid H., in the instant case, mother had been incarcerated for 10 years

and her release is not anticipated until 2016. It was not possible for O.A. to live with

                                             38
mother while mother was incarcerated and O.A.’s therapist recommended O.A. not visit

mother in prison or be forced to have contact with her. The record also shows that CFS

provided O.A. with many years of therapy and made a concerted effort to provide O.A.

with services to assist her in remaining connected with mother during mother’s lengthy

incarceration.

       Although O.A.’s therapist and Dr. Galang-Feather recommended continued

therapy, they did not recommend conjoint therapy between mother and O.A. Dr. Galang-

Feather includes in her list of recommendations, “Family therapy,” but there is no

discussion regarding this recommendation in her report and it is unclear as to whether she

is recommending therapy between O.A. and O.A.’s foster family, as opposed to therapy

involving parents, who are both incarcerated. It was reasonable for the juvenile court to

reject conjoint therapy, since mother was incarcerated, and O.A. did not want to

participate in therapy or have contact with mother. O.A. had not visited with mother

since her incarceration in 2005, and O.A. was doing well, after struggling with serious

mental illness.

       Furthermore, even though the juvenile court did not order CFS to provide conjoint

therapy services, O.A. was not precluded from receiving individualized therapy in the

event CFS or the court concluded O.A. needed it and O.A. requested it. O.A.’s case plan

included general counseling and psychiatric monitoring. The juvenile court ordered that

CFS was authorized to consent to routine medical, mental health, and dental care by a

licensed practitioner and release information to Healthy Homes Center for Healing

Childhood Trauma and Christian Counseling Services necessary to obtain medical,

                                            39
mental, or dental care for O.A. In addition, CFS, the Foster Care Agency, and the DBH

continued to monitor O.A.’s placement, mental health and emotional well-being in order

to ensure O.A. received appropriate and adequate services. Although mother suggested

at the 2014 PPR hearing that individual therapy would be beneficial, she did not request it

for O.A. and therefore forfeited her objection on appeal. Even if not forfeited, the

juvenile court did not err in not ordering therapy since there was substantial evidence

O.A. was doing well, was being monitored by her doctor, and did not want to participate

in therapy at that time. The court could have reasonably concluded that under such

circumstances forcing O.A. to participate in therapy was not necessary and not in O.A.’s

best interests.

                                           VIII

                    DELEGATION OF VISITATION AUTHORITY

       Mother contends the trial court ruling on February 28, 2014, denying face-to-face

visitation, improperly delegated the juvenile court’s authority to O.A. to determine

whether visitation would occur. We disagree.

       During the February 2014 PPR hearing, the juvenile court noted that the court had

previously encouraged O.A. to engage in contact with mother. The court added that it

ultimately was up to O.A. to take action to maintain a relationship with mother. The

court denied mother’s request for telephonic conjoint therapy, continued the existing

orders allowing supervised letter and telephone contact with mother, and adopted CFS’s

recommended orders, which did not include an order allowing face-to-face visitation with

mother.

                                            40
       In support of mother’s challenge to the February 28, 2014 ruling denying face-to-

face visitation, mother argues the juvenile court’s following statements demonstrate the

court improperly delegated its visitation authority to O.A.:

       “[O.A.], I have encouraged you in the past to engage in visitation or contact with

your mother, and I’m not really seeing much has changed with that. [¶] So Social

Worker, please continue to talk to [O.A.] about visitation with her mother, phone,

telephone, and this special program at the prison that the mother has attached, “Get on the

Bus,” to see if [O.A.] wants to participate in that.”

       The juvenile court further stated:

       “The only thing I can tell you, [mother], is that we’re all encouraging [O.A.] to

keep a relationship with you, but ultimately, it is going to be her own actions – [¶] . . . as

far as following through on that relationship . . . .”

       When the juvenile court made these statements, the court did not give O.A. sole

discretion to decide whether to visit mother. The court simply indicated that the court

and CFS were encouraging O.A. to maintain a relationship with mother and interact with

her; that CFS should not force O.A. to visit or have contact with mother; and that O.A.’s

actions ultimately would determine whether O.A. maintained a relationship with mother.

       In section IV of this opinion we address and reject mother’s similar objections to

the June 11 and October 15, 2013, visitation orders. Mother provides no material new

facts or grounds for finding an abuse of discretion and reversing the juvenile court’s

February 2014 PPR order. Mother remains incarcerated; O.A. is opposed to visiting her;

social workers and therapists advise against ordering O.A. visit mother in prison; and

                                              41
under In re Danielle W. (1989) 207 Cal.App.3d 1227 (Danielle W.), there was no

improper delegation of the juvenile court’s visitation authority to O.A.

       Mother argues the instant case is distinguishable from Danielle W., in which the

court upheld the juvenile court visitation order, observing: “[A]ppellant mischaracterizes

the juvenile court’s visitation order: the juvenile court did not delegate all control over

visitation. The juvenile court, rather than ordering no visitation at all (despite evidence to

support a finding that visitation by appellant would be detrimental to and not in the best

interests of the children), ordered visitation under specific conditions.” (Danielle W.,

supra, 207 Cal.App.3d at p. 1233.)

       In Danielle W., supra, 207 Cal.App.3d at pages 1230-1239, the mother in a

juvenile dependency case, appealed from the visitation portion of the disposition order.

The mother argued that the order delegated all control over visitation to the social worker

and the two children and therefore was an abuse of discretion, a denial of due process, an

unauthorized delegation of judicial power, and an extra jurisdictional act. The court in

Danielle W. affirmed the juvenile court order, holding that the court did not improperly

delegate judicial power to the children or the department. The children were only

authorized to express their desires regarding visitation and the department was authorized

to determine the specifics of how visitation would take place. (Id. at p. 1237.)

       In concluding the visitation order in Danielle W. was not an improper delegation

of control over visitation, the court stated: “[T]he visitation order does not represent an

improper delegation of judicial power. First, there is no delegation of judicial power to

the children even though the order states in part that visitation is at the discretion of the

                                              42
minors. In the context of this case, this means the children should not be forced to visit

with their mother against their will and in no way suggests that the minors are authorized

to do more than express their desires in this regard. Second, the order simply authorizes

the Department to administer the details of visitation, as specified by the court. Although

the order grants the Department some discretion to determine whether a specific proposed

visit would be in the best interests of the child, the dominant factor in the exercise of that

discretion is the desire of the child to visit the mother. [¶] . . . [¶] We point out,

however, that a visitation order granting the Department complete and total discretion to

determine whether or not visitation occurs would be invalid. . . . The juvenile court must

first determine whether or not visitation should occur, as was done here, and then provide

the Department with guidelines as to the prerequisites of visitation or any limitations or

required circumstances.” (Danielle W., supra, 207 Cal.App.3d at p. 1237.)

       Here, the court did not improperly delegate to O.A. complete and total discretion

to determine whether or not visitation occurred. The court encouraged O.A. to interact

with mother and provided guidelines to be followed by CFS when determining whether

to allow mother to visit or contact O.A. As in Danielle W., the court indicated that CFS

was not to force O.A. to visit or have contact with mother if she did not wish to do so.

Mother has not demonstrated an improper delegation of the court’s authority.

       In Danielle W., the court stated that, “In considering the best interests of the child,

while still recognizing parental visitation rights, the juvenile court did in fact order

visitation, under the one circumstance that would offer the best possibility that such

visitation would be beneficial — when the child desired such contact.” (Danielle W.,

                                              43
supra, 207 Cal.App.3d at pp. 1238-1239.) The Danielle W. court noted that the order

provided protection of the minor’s psychological well-being. (Id. at p. 1239.) Likewise,

here, the court indicated it was encouraging O.A. to interact with mother and would allow

visitation if O.A. agreed to it but did not authorize forced visitation of any kind. As in

Danielle W., the juvenile court in the instant case did not improperly delegate its

visitation authority to O.A. The court merely directed CFS not to force O.A. to visit

mother or have contact with her if O.A. was opposed to it.

       Mother argues that during the February 2014 PPR hearing, the juvenile court

improperly prohibited, not only personal visitation, but also telephone and written

contact. This is not correct. The court did not prohibit telephone and written contact.

The court previously authorized phone and letter contact and, at the February 2014 PPR

hearing continued the order. At the February 2014 PPR hearing, the court indicated that,

since O.A. had stated she did not want to participate in phone or letter contact with

mother, CFS should not force O.A. to participate in telephone and written contact with

mother.

       Mother further argues that under section 366.26, subdivision (c)(4)(C), the

juvenile court’s denial of visitation must be reversed because the juvenile court did not

make a finding of detriment. Section 366.26, subdivision (c)(4)(C) states that “[t]he court

shall also make an order for visitation with the parents or guardians unless the court finds

by a preponderance of the evidence that the visitation would be detrimental to the

physical or emotional well-being of the child.” This objection has already been

addressed and rejected in one of mother’s previous appeals in this matter (case No.

                                             44
202585), in which the Second District Court of Appeal stated: “Moreover, visitation is

not an essential part of a case when the parent does not have reunification services. (In re

J.N. (2006) 138 Cal.App.4th 450, 458-459.) Section 361.5, subdivision (f), gives the

dependency court discretion as to whether visitation will be ordered when reunification

services are not granted because of, among things, a violent felony conviction. The

exception to such exercise of discretion is that visitation is not allowed if it would be

detrimental to the minor. (In re J.N., supra, 138 Cal.App.4th at p. 458.) Mother

misreads section 361.5, subdivision (f), when she asserts that ‘[v]isitation may only be

denied upon a finding that visitation would be detrimental to the child.’ That is not what

the statute says, and Mother’s citation to In re J.N. to support her misreading of the

statute also misreads what the In re J.N. court said about those provisions. (In re J.N., at

p. 458.)” (In re O.A., 2008 Cal.App.Unpub. LEXIS 4096, 31-32 (Cal.App.2d Dist.,

2008).)

       Furthermore, the record is replete with evidence supporting a finding that forcing

O.A. to participate in visitation, whether it be personal visitation or contact by telephone

or letter, would be detrimental to O.A. Her therapists, physicians, and social worker’s

opinions had indicated that forcing visitation would be detrimental to O.A. This was

sufficient to support the juvenile court’s visitation order, in which the court directed CFS

not to force O.A. to participate in visitation if she objected to it.




                                               45
                                              IX

                                       PLACEMENT

       Mother contends there was insufficient evidence to support the juvenile court’s

finding at the February 28, 2014 PPR hearing that there was no adult available to become

O.A.’s guardian. Mother argues that the juvenile court should have found that F.S. was

qualified and available to become O.A.’s guardian.

       O.A.’s permanent plan at the time of the hearing was a PPLA. Under section

366.3, the juvenile court was required to determine “[t]he continuing appropriateness and

extent of compliance with the permanent plan for the child, including . . . efforts to

identify a prospective adoptive parent or legal guardian . . . .” (§ 366.3, subd. (e)(3).)

Mother maintains that the juvenile court erred in continuing to refuse to acknowledge that

F.S. qualified as a prospective legal guardian. F.S. was seeking placement of O.A. and

such placement could entail a more permanent plan of guardianship.

       Mother raised essentially these same arguments in her appeal to the juvenile

court’s June 11, 2013 order denying assessment of F.S. for placement (case No. 59174).

As discussed in section V of this opinion, mother argued F.S. qualified as a NREFM and

placing O.A. with her was in O.A.’s best interests. In section V, we conclude the juvenile

court reasonably concluded placement with F.S. was not in O.A.’s best interest and

placing O.A. with F.S. did not override O.A.’s interest in continuing in a stable

nonrelative placement.

       For the same reasons mentioned in section V, we reject mother’s objection to the

February 28, 2014 finding there was no adult available to become O.A.’s guardian. The

                                              46
juvenile court reasonably found, based on substantial evidence, as discussed in section V

of this opinion, that F.S. did not qualify as a suitable guardian for O.A. O.A. did not have

favorable memories of living with F.S. when O.A. was five or six years old and did not

want to live with her. Furthermore, O.A. was happy in her current PPLA placement and

wanted to remain there. There was more than ample evidence to support the juvenile

court’s rejection of F.S. as an available, qualified guardian for O.A.

                                             X

                    2014 PSYCHOTROPIC MEDICATION ORDER

       Mother raises the same objections to the juvenile court order allowing

administration of psychotropic drugs to O.A., as raised in her previous appeals, including

the two appeals consolidated with mother’s appeal of the February 28, 2014 order.

Mother states in her appellate opening brief in case No. E060958 that, “[a]s [mother]

explained in her earlier appeals, the evidence provided the juvenile court regarding the

propriety of the administration of psychotropic drugs was woefully inadequate.” Mother

therefore concludes the February 28, 2014 order allowing provision of psychotropic

drugs to O.A. must be reversed. Mother argues the February 26, 2014 medication

application did not properly contain the required information regarding potential side

effects of the medication on a child of O.A.’s age.

       The February 26, 2014 application requested administration of Zoloft for

depression and Benadryl for insomnia. Attached to the application were two medication

fact sheets, one for each medication, which discussed common side effects. There was

also attached to the application a consulting physician’s statement indicating the

                                             47
proposed medication was “generally appropriate.” Mother provided the court with

medical information that the requested medication increased suicidal thoughts, and this

symptom is more common in children. On February 28, 2014, the court granted CFS’s

psychotropic medication application. Mother argues that because the medication request

did not address all potential side effects, such as increased suicidal thoughts, the court did

not have sufficient evidence upon which to determine whether the medication was

appropriate for O.A. In addition, mother argues, as she has in previous appeals, that there

was no evidence Zoloft is effective when given to a child and the court failed to consider

alternatives to medication, such as therapy. Mother further asserts that CFS’s medication

application was untimely. CFS claimed in its February 26, 2014 application that the

application was an emergency application because the earlier medication order was about

to expire. Mother argues there was no emergency. CFS merely failed to timely file an

application, by waiting until shortly before expiration of the earlier order, and then

rushing approval of the new application, thereby impeding proper consideration of the

application.

       For the same reasons discussed in mother’s previous appeals and in section III of

this opinion regarding mother’s appeal of the May 17 and October 13, 2013 orders, we

reject mother’s challenge to the juvenile court order approving administering

psychotropic medication (Zoloft and Benadryl).

       We further conclude there was substantial evidence supporting the juvenile court’s

order authorizing administration of psychotropic medication to O.A. Such evidence

included the medication application statement of prescribing physician, Dr. Cho, that

                                             48
stopping the “medications may mean decompensation leading to psychiatric

hospitalization and jeopardize placement.” According to the application, O.A. has been

taking Zoloft for depression since May 2013, and Benadryl, as needed for insomnia, since

September 2013, with no known medical problems. O.A., who is 14 years old, consented

to taking the medications and is reportedly doing well. She is free from hallucinations

and therefore is no longer taking Risperdal. Dr. Cho has been monitoring O.A. monthly

and recommended the medication in February 2014. The medication application was

approved by court consultant, psychiatrist Dr. Galang-Feather. Mother has not

established it is in O.A.’s best interests to stop the medication or that the February 28,

2014 medication order was improper, inappropriate or an abuse of discretion.

                                             XI

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 CODRINGTON
                                                                                             J.

We concur:


McKINSTER
                Acting P. J.


RICHLI
                           J.




                                             49